Citation Nr: 0420950	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow shell fragment wound.

2.  Entitlement to service connection for skin cancer, scars, 
and discoloration of the right arm, to include as a result of 
exposure to herbicides.

3.  Entitlement to service connection for skin cancer, scars, 
and discoloration of the left arm, to include as a result of 
exposure to herbicides.

4.  Entitlement to service connection for skin cancer and 
scars of the nose, to include as a result of exposure to 
herbicides.

5.  Entitlement to service connection for mouth sensitivity, 
to include as a result of exposure to herbicides.

6.  Entitlement to an initial compensable evaluation for 
residuals of a fungal infection of the feet and nails. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In March 2001 and March 2003 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action. 


REMAND

The veteran requested a video conference hearing in October 
2003 and although he was notified of the time, date, and 
location of the hearing, he failed to appear.  Correspondence 
received by the RO in May 2004 indicated that car trouble 
prevented him from appearing for the hearing and that he 
wanted the hearing rescheduled.  It is the Board's opinion 
that the veteran has shown good cause for requesting 
postponement and rescheduling of the hearing.  See 38 C.F.R. 
§§ 20.704(c)(d) (2003).  

Accordingly, this case is REMANDED for the following action:

The RO should reschedule the appellant 
for a video conference hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




